Title: From George Washington to Nathanael Greene, 30 July 1781
From: Washington, George
To: Greene, Nathanael


                  My Dear Sir
                     
                     Head Quarters near Dobbs Ferry 30th July 1781
                  
                  With peculiar Satisfaction I do myself the Honor to acknowlege the Receipt of your several Favors of the 10th 14th & 16th of May last—with that of the 22nd of June—and to assure you at the same Time, that it is with the warmest pleasure I express my full Approbation of the various Movements and Operations which your Military Conduct hath lately exhibited; while I confess to you that I am unable to conceive what more could have been done, under your Circumstances, than has been displayed by your little persevering & determined Army.
                  Lord Rawdons Reinforcement from England was a most untoward Circumstance; but even this I hope will be surmounted by your good Fortune—You will be informed from the Marquiss of every Circumstance that has taken place in Virginia—a Detatchment from the Army of that brave & fortunate young Nobleman, will I hope, soon arrive to your Assistance in Carolina.
                  By our Movements in this Quarter—the main Army taking a Position near to New York, & making every Preparation for a serious Attempt upon that Place, one very happy Effect has been produced—a Withdraw of considerable Part of the Troops under the Comand of Lord Cornwallis, as a Reinforcement to their Garrison, which for some Time past, have been closely confined to York Island—This Withdraw will probably disappoint their Views of Conquest in Virginia—& will exceedingly embarrass the Prospects of the British Ministry in the proposed Treaty opened at Vienna—a very great Object this, should any thing prevent our obtaining further Success in our Operations against N. York.
                  The Operating Force of the Enemy in the Southern States, being confined in all probability to So. Carolina, will leave the other States in a Condition to afford you such Succours, as with the Aid of the Marquis’s Detatchment, will I hope, enable you to fulfill your Hopes & Wishes in their utmost Extent in your Command. should this Event take place, you may be assured, that added to the Consideration of the public Good which will result therefrom, the Honor that will be thereby reflected on yourself, will afford me the highest Satisfaction.
                  I sincerely wish we had the means of communicating more frequently with each other, than has been lately experienced. A particular Reason, which cannot at present be mentioned, induces me to request, that you will give me the earliest & most minute Information of Events which shall from this Time take place with you—with a circumstancial Detail of the present Situation of the State of So. Carolina—its remaing Strength & operative Force—their Resources towards the Support of an Army—their Extent—with the Places where they may be collected, & securely deposited, with your Force & Position & probable Prospects at the Time, as also the Strength, Position & Circumstances attendg the Enemys Force—the earlier & more circumstancial this Information is transmitted, the more agreable & effective it may possibly be.  I have the Honor to be with perfect Esteem & Regard Dr Sir Your most Obedient & humble Servant
                  
                                       
                            
                            Go: Washington
                        